UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
WELLS FARGO BANK, N.A., plaint~                                     Case No. 1 :20-cv-5455
                  -against-                                         Hon. Alvin K. Hellerstein, USDJ
STARX MOTORS LLC, JEAN S. SMITH,
BENJAMIN SCHARGE, JACQUES A. HORN,
GENE T. OLIVER, MICHAEL A. CHAVEZ
and JACQUELINE CHAVEZ, defendants.


                       Declaration of Defendant/Claimant Gene T. Oliver


I, Gene T. Oliver, declare under penalty of perjury, pursuant to 28 U.S.C. 1746, as follows:


    1. I, Gene Oliver, found a 1972 Chevrolet Blazer on several classic car sites. When I reached out to
       contact seller, I was redirected to eAutoFlashTraders.com. I contacted eAuto Flash Traders to veri~’
       the Blazer was still available. I was contacted via email by an individual claiming to be Blake Meyers
       from their Sales Department.

   2. I, Gene Oliver, requested a video of the Blazer running and a walk around. Blake stated in the chat
      that the Blazer was in their warehouse and would need to see who was available to get a video of the
      Blazer in operation.

   3. I, Gene Oliver, moved forward with the purchase of the 1972 Blazer by completing the purchase
      form on eAuto Flash Trader’s website to receive a Transaction ID number (2402546466).

   4. A follow up email was received by orders@eautoflash.com on February 24, 2020 with account
      information and wire transfer instructions, Exhibit A.




                                                       1
                                                                   EXHIBIT A
                                                                                                                 Gene 0 47.qto.11~gmalLcom>

    eAutoFiash Traders - Payment Invoice - Transaction ID -2402546466
    I siatsage
    eAutoFlssh Wadert cord.rs@.euleflathcom>                                                                          Mon. Feb 24. 2020 all 11 PM
    To e74o.l1@gmall.com


                                                                                   .nap

                 G.5 CeneF               ‘n2d~54SUe6                     Gl-2C544ne                    in H653it95              0224




                                                                    Trcnalkn Dololls

                       u.n.                                                                                               ten. ann
                       1i lid.                                                                         IW2Cl’.n,.bl Soon, COT VS 4~O
                       ~I4pdn~ I eta                                                                                        US lOX
                        T,I.lAanetet                                                                                     ooi.,cua,
                       Sb¾npLnn To                                Ge,.Olb.eO~4O IrNWlllS. Faino.sCt~ Aunt, £AIS3tkdtdSt.i.n

                 Octet. mcd.. the peysent ccntrm.tla~ the .Nppln~ pmc.nU nb,t Onti tI.,~ th.ltn mean. a.dlle Fond.

                                                              Hcw tomakethepa’~n’ent?

                                  Mtestlon: We DO tCT occ~t cashiers check, Cr personal check.
                              LuhIas chocks ca, be easily FolC~ aid It ce~~ seine weeks to Figire disc out.
                                                           ‘a M,bnlflhe pas.,Ie,,t Idea’. thin nn.p:

        Iheb.n.’ suit it’d te paysaled ,2Wflm~) h thnFn,tdi.,h F,.ln-. E.te.,b.*et,un It etcIegFerdrJ ~ it’d he pelted a sea, a
                          peat~ Iesd.nqI.peaoIIb, fl a n.escdafpqnn,e tona oiso,as.coosjd oct. rqs tne~

                                                                    tab Accanit I.O,p.iic.
                                       Oak Nit.,                  Wdb Fee.
                                       Otnib Adthi.a,             ISO lodAved. nnlaa.q.,in. ~e 5451955
                                        sc,eteAccets.nie loot,:   Jane Anna WaIte LIC
                                       0a1h0 ANn...,              IitO,a,da,d Fnth.d.Mme..qaee,010SSlOl US
                                         o..s’’                   ~3J226Sfl
                                       R’~’~’~i~                  lZl~21l

                                          .944’.’                   a,I..a~I4 pldt..ni tee Want.. eidpt.
                                                        tnitd 0t455 O~
       The pqno,tcewceatednieent s,avattd by             rnneee.paseeg C Ieee, te.aId~e St payteect Ce’s, ee p~’ee’e aci.epbted phase
                                                               Ipaned s.osgad..asJ tt~

                                                         Sedpa.p~,wddatatb~u.e~ OUR ~CIJRE FOWl. Pc,
                                                         14079 itanew — DO ClOT — nanananan in cend 5,e
                                                         ,cav.drece~ea doecilt by e.s4
                                                               VI CV IMIIIP I A~ P ‘II AM hi lii
                                                                                                                     Gene T. Oliver
        AIIe,dn.e;                                                                                                   913 NElI3th St.
                                                                                                                     Kansas City, MO 64155
           o.ooaladi I,ad.ncd( do..0.                                                                                (816)876.0637
                                                                                                                     81 gto.11@gmaiLcom
                                                                                                                     PRO SE




5. I, Gene Oliver, arranged and completed a wire transfer from Community America Credit Union
   (CACU) to Janis Auto Market, LLC checking account with Wells Fargo on February 25, 2020 in the
   amount of $8,900 and obtained a receipt from CACU, Exhibit B.




                                                                                                             2
                                                EXHIBiT B




                                          GZSOLT        UNtON
                                              937192fl
                                              Lqntxa 93 aUTh
                                               l5U)n6c.7906

   Vnn&,coqunalhrto,cOO.93n12 bed cdct4nn     rglad93na.70.
   In ad~ban. Sf02 van Na ban etonsanesand.


                                                    ‘~WInE DE1ALS —



    Wtsosojnnno                                               &TNF*dDIOa
    62936                                                     c3I2SnQQO0t4LPMCatt,lrn
    8anlnonsC.d*~Wb.Typ.
    CmCnaomotfl.nnhr                                          02n542010
    1000.OadnF.ndSlanflhlnl                                   Fi~coMn5 Financial IncSkjjon

    Otlgiana.Ivsaoncan                                        121X45 VaISF~eOH&
    O,~Lqaior                                                 B~nnraca~ Infnranatno
    GSNCTOLWERJR                                              Bintlltlioy
    O 1249309.70                                              JflllSAU1O9ME~TLtC
    OI4SNWODThST                                              0 8623326593
    ~WTh~S CITY IdO 84153fl14                                 410 GR0°JELAND NJONIE9Ino
    811Usd attn                                               19Th 01kv 0LA12R CS01<5 451D
                                                              Urdled Sislan
                                                              Sen,fl:law Robot 06I
                                                •             uw4S2403040466



    OIO8IAWPE
    ~n17g 0226)2035
                      A~±~
    Thaab3OTSlndnNqnps$lnInbblm.dnanlbabnnnnda2 nrna1Innboxraredske.t.T*san~t*rltNvtdb,Iatt
    Ibe ednalnaW no a,    la9.te 99,996, Ia k~UnnndthalO~eanInb~0ncfCnwn0ykanCU9l,nndn n~oot’n2,
    pleeflkn 9l%%1vfr trg,dtat       rcIIanp,nna.IxanylnLOatnrdtaynnmboanflna tntclanyn9nrpadjehwo9.tnnnths
    pn*~Ihb5onr,~




                                                                                               (-I
                                                                                             Gene T. Oliver
                                                                                             913 NE 113th 81.
                                                                                             Kansas Cfty, MO 64155
                                                                                             1816)676-0637
                                                                                             8l.gta.1 1@~maiLcom
                                                                                             PRO SE



6. I received an email of the approved transaction on February 25, 2020 and that the shipping process
   had begun. I would be able to check the shipping progress through their website www.eautoflash.com
   on the Transaction Page.

7. I had not received a response from the delivery driver or anyone at eAuto Flash Traders pertaining to
   the delivery of the 1972 Blazer. I attempted contact them multiple times with the unfortunate
   realization that I had been scammed out of $8,900.00.

8. I understand that Wells Fargo alleged in paragraph 23 that I had indeed made a recall request, on the
   ground of fraud, thus confirming that the request was made.

9. I notified my bank that Janis Auto Market account was a scam and hand wrote a letter requesting
   Mrs./Ms. Cooper at CACU to recall the funds from Wells Fargo on the grounds of fraud, Exhibit C.




                                                                                               3
                                                          EXIBITC


       fZ_~L1_E2il~3≤c_~&d~t ~o~a,,~Li~tc&sca& C, ,J,~ ~
       ~ i~tr~                   ~,.J         rce   -tL        wt,          r&cfl~≥sliLj4r~cLJCAEdo_
       J            $k.r~.4      ULC    /     4jc. Po,~. Zk’~.



      -: ~                                           ~.           I       ~ KS
       J A .-; ,~ •re~t ~ w~$                             c.,~                     2

      J             ~ch                               .               F ..fl-’+     —.   ~flpt~ c.~ts             s1~c4.~_Lk*v


      -~—~-
      I A,.rL~ ~ f pcc~.L3t_stnsrL m,..-,i, 1, ~o i;~. ,%,ct, s ~, ~
                    kivz   ‘c+          o.kp1cs±~J’               ~           on         Fl,-t..J    o~ b~4~         fL         ~ar.c

           ~I       +rcn,s ccr                  c~J~z~’C


           ~ WE,,          ~             t.tIIj.

       ±&“;~“                 C.dc /w;,, typs.~Sfl_Car5na.fl1~~’6r                          jo’o     3st≤S~sL~af~c~
           ~                                  A-ar-~om           flYV     C,,4,.t

           j t,.,C... Sc                    n-2r-zoz.-,          ir:,..    Ctn4.~I t...,



           ~ R..,,~.f t,44..41.,                    ~-Jc (Is F~,5.                flS      2-4 4s, S ,SiaotspAi,IS{ALjXsa

      ~I~LL,n#                     M~bc~                  ~S3332~S98

                     ~            M.~4t,-                  I

                ~    Mcca.~..#     t-J,IJtr               3~/i~t., M~,L.4                    LI-C

      H                                                        4/o Ca..Jn,ciSrs~th&M ..apa I.,                            ,14      5-fl’a



      ~                                                                                &E°~         3S~   5-117


                                 ______                                             Recc,t.,c,       AS,..   3o55r,9~ t2~
                                                                                                                                 U
                                                                                                                                        tM
                                                                                                                          G,.., T.OEimr

                                               A;-                                     O)0T
                                                                                    —~ —
                                                                                                                          913 NE 113th 31
                                                                                                     zo20_____ KEtasCIIy,M014155
                                                                                                               (O1G)9Th-0037
                                                                                                                          81    IG.11@qrnSIlCOm
                                                                                                                          PRO SE




10. Based upon the foregoing, I respectfhuly request that the court issue an order directing the clerk of the
    court to disburse to me from the interpleader fund my rightfhl share thereof



   Dated: April 13, 2020                                                                                                   Respectfully


                                                                                                                      (..Genet Oliver
                                                                                                                        913 NW 113th St.
                                                                                                                        Kansas City, MO 64155
                                                                                                                        (8 16)-876-0637
                                                                                                                        87.gto.1 1~gmail.com
                                                                                                                        PRO SE

                                                                                                              4
